January 7, 2011 VIA EDGAR Mr. Stephen G. Krikorian Accounting Branch Chief Division of Corporate Finance U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 cc: Tamara Tangen, Staff Accountant Christine E. Davis, Assistant Chief Accountant Jan Woo, Staff Attorney Maryse Mills-Apenteng, Special Counsel Nancy Lurker, Chief Executive Officer – PDI, Inc. Re: PDI, Inc. Form 10-K for the Fiscal Year Ended December 31, 2009 File No. 000-24249 Dear Mr. Krikorian: On behalf of PDI, Inc. (the “Company” or “PDI”), I am writing in response to the conference call held with the staff of the Securities and Exchange Commission (the “Staff”) today, January 7, 2011, related to its letter dated November 15, 2010 (the “Comment Letter”) with respect to the Company’s Annual Report on Form 10-K for the year ended December 31, 2009 (“Form 10-K”). For your convenience, the Staff’s original comment is set forth below in bold and followed by the results of our conference call. Morris Corporate Center 1, 300 Interpace Parkway, Parsippany, New Jersey 07054 Phone: 862.207.7800 · Toll Free: 800.242.7494 · www.pdi-inc.com Exhibits 1. We have reviewed your response to prior comment 3 regarding the two agreements with one of your largest customers. We continue to believe that these agreements, which together comprise approximately 42% of your total revenue for the year ended December 31, 2009 and approximately 50% of your total revenue for the six months ended June 30, 2010, should be filed pursuant to Item 601(b)(10)(ii)(B) of Regulation S-K. We specifically note that this item is not limited to contracts the loss of which would cause a company to experience a fundamental change in the nature or structure of the company’s business, nor does this item require that a contract relate to a major part of a registrant’s goods or services in order to meet the “substantial dependence” standard. As to your discussion of short-term contracts, we specifically note that one of these contracts is a multiple-year contract. Although we note that you have some flexibility to mitigate the loss of one or both of these agreements by reducing the size of your sales force, it is unclear how readily the company could replace the stream of revenue that is over twenty percent of the company’s revenue in each case. In light of the foregoing, we are unable to concur that PDI is not “substantially dependent” on these agreements and believe that they should be filed pursuant to Item 601(b)(10)(ii)(B) of Regulation S-K. Response: Based on the conclusions reached by the Staff and communicated to the Company via conference call today, January 7, 2011, we will file an amendment to our Form 10-K to include as an exhibit a redacted copy of our customer agreement that comprised approximately 41% of our total revenue for the year ended December 31, 2009. We anticipate having the amendment, with the redacted contract, filed on or before January 31, 2011. The Company hereby acknowledges that: · The Company is responsible for the adequacy and accuracy of the disclosure in the filing; · Staff comments or changes to disclosures in response to Staff comments do not foreclose the Commission from taking any action with respect to the filing; and · The Company may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please contact me directly (phone: (862) 207-7832; facsimile: (862) 207-7899) if you have any further questions or concerns. Yours truly, /s/ Jeffrey E. Smith Chief Financial Officer
